United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-10526
                         Conference Calendar


LENNIE JOHN,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Fort Worth,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-822
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Lennie John, federal prisoner No. 05055-088, appeals the

district court’s dismissal of a 28 U.S.C. § 2241 habeas petition

challenging his conviction and sentence for distribution of

cocaine base.   John challenges the constitutionality of his

sentence in light of United States v. Booker, 543 U.S. 220 (2005)

and United States v. Blakely, 542 U.S. 296 (2004).

     John alleges errors that occurred at sentencing, which may

not be asserted in a § 2241 petition unless they arise under the

savings clause of 28 U.S.C. § 2255.     See Padilla v. United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10526
                               -2-

States, 416 F.3d 424, 426-27 (5th Cir. 2005).   As John has failed

to show that he is entitled to proceed under the § 2255 savings

clause, see id., the district court did not err by dismissing

John’s § 2241 petition for lack of jurisdiction.   Christopher v.

Miles, 342 F.3d 378, 385 (5th Cir. 2003).

     AFFIRMED.